UNITED STATES SECURITIES AND EXCHANGE COMMISSION washington, d.c. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 26, 2011 RPC, INC. (Exact name of registrant as specified in its charter) Delaware 1-8726 58-1550825 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2801 Buford Highway, Suite 520, Atlanta, Georgia 30329 (Address of principal executive office) (zip code) Registrant's telephone number, including area code: (404) 321-2140 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The 2011 Annual Meeting of Shareholders of RPC, Inc. (the “Company”) was held on April26, 2011.At the Annual Meeting, the shareholders of the Company (i)elected three Class I nominees to the Board of Directors; (ii)ratified the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm; (iii) amended the Certificate of Incorporation of the Company to increase the number of authorized shares of capital stock to 350,000,000 shares; (iv) held a vote to approve the performance-based incentive compensation plan for the executive officers; (v) held a nonbinding vote on executive compensation; and (vi) held a nonbinding vote regarding the frequency of voting on executive compensation and recommended that the advisory vote on executive compensation be held once every three years. The final voting results for each proposal are as follows: 1. To elect the three Class I nominees to the Board of Directors: For Withheld Broker Non-Vote R. Randall Rollins Henry B. Tippie James B. Williams 2. To ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm: For Against Abstain Broker Non-Vote 3. To amend the Certificate of Incorporation of the Company to increase the number of authorized shares of capital stock to 350,000,000 shares: For Against Abstain Broker Non-Vote 4. To approve the performance-based incentive compensation plan for the executive officers: For Against Abstain Broker Non-Vote 5. To hold a non-binding vote on executive compensation: For Against Abstain Broker Non-Vote 6. To hold a nonbinding vote regarding the frequency of voting on executive compensation: 1 Year 2 Years 3 Years Abstain Broker Non-Vote Based on these results and consistent with the Company’s recommendation, the Board has determined that the Company will hold a non-binding advisory vote on executive compensation once every three years. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, RPC, Inc. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RPC, Inc. Date: April 28, 2011 /s/Ben M. Palmer Ben M. Palmer Vice President, Chief Financial Officer and Treasurer -3-
